DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on September 20, 2021 are entered into the file. Currently, claim 27 is amended and claims 11-20 are cancelled, resulting in claims 1-10 and 21-28 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1, and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Harris (US 2011/0275268)1,2 in view of Zhang (US 2015/0056881)2,3 and Smith (US 3415713)2.
With respect to claim 1, Harris teaches a self-wrapping, non-woven thermal sleeve for routing and protecting elongate members from radiant heat and/or generating noise and vibration (paragraph [0008]). The sleeve has an elongate, non-woven substrate (nonwoven layer) with opposite sides (opposite edges) that extend between opposite ends (lengthwise), with the opposite sides (opposite edges) being self-wrapping about a central longitudinal axis to define a generally tubular cavity in which the elongate members are received (paragraph [0008]). The opposite sides (opposite edges) of the substrate are extendable away from one another under an externally applied force to allow the elongate members to be disposed radially into the cavity opposite edges) of the wall to return to their self-wrapped, tubular configuration (paragraph [0008]).
Harris further teaches a lattice of thermoplastic material, which may be a knit layer (textile layer of interlaced filaments) is bonded to the non-woven layer to form at least a portion of the sleeve wall (paragraphs [0018]-[0019]). The lattice (textile layer of interlaced filaments) can be sandwiched and at least partially embedded within the non-woven layers via a mechanical needling processes to intertwine fibers of the non-woven layers (the non-woven layer is fixed to the textile layer via fibers of the non-woven layer being entangled with filaments of the textile layer) (paragraph [0050]).
Harris is silent as to the knit lattice (textile layer) being the innermost layer.
Zhang teaches multilayer wrappable thermal heat shields (paragraph [0006]). The wrappable heat shield includes a reflective outermost layer, an innermost layer of high temperature yarn, and an intermediate layer of nonwoven material (paragraph [0006]). The innermost layer is provided as a textile fabric formed of interlaced, high temperature yarn, such as via knitting, weaving, or braiding, or as a nonwoven material (paragraph [0015]). The inner layer by way of example can be constructed having three integrally knit layers, also referred to as a tri-layer knit fabric, which are fixed to one another in inseparable fashion (paragraph [0015]). As such, the knit inner layer, aside from providing an excellent protective and thermal barrier, has excellent resistance to separation and movement of the three knit layers relative to one another in tension and shear (paragraph [0015]).
Since both Harris and Zhang teach wrappable sleeves to protect from heat comprising a knitted layer, it would have been obvious to one of ordinary skill in the art before the effective textile layer) of Harris to be a tri-layer knit fabric and to be the innermost layer, in order to provide an excellent protective and thermal barrier for the sleeve and to have excellent resistance to separation and movement within the layer.
Harris in view of Zhang is silent as to the non-woven layer being the outermost layer.
Smith teaches non-woven fabric structures having a heat reflective layer of chips, particles, or platelets of metallic foil sandwiched between the fiber layers and the resulting improved heat reflecting fabric structure (col. 1, lines 9-15). The process includes sandwiching a sheet of metallic foil such as aluminum foil or the like having heat reflective characteristics between two or more webs or batts of loosely matted fibers and then passing the webs and the interposed sheet of metallic foil through a needle loom (col. 2, lines 43-50). The action of the needles passing through the sheet of metallic foil allows the foil to substantially cover the area between the layers while not affecting the porosity of the needled fabric structure (col. 3, lines 36-45). Additionally, the metallic foil retains its heat reflective factor as there is no resin or adhesive coating to cut down on the reflective characteristics (col. 3, lines 36-45). This method also allows the heat reflective material to be incorporated into the body of the fabric structure when the fabric structure is being formed (col. 2, lines 4-8).
Since both Harris in view of Zhang and Smith teach non-woven layer structures comprising reflective metallic foil, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-wrapping non-woven thermal sleeve of Harris to include a metal foil interposed between the non-woven substrate and the lattice (textile layer) and connect all three layers by needling, in order maintain the porosity of the sleeve while maintaining the heat reflective factor of the metal foil due to the textile layer) to be the innermost layer and based on the teachings of Smith the ordinary artisan would be motivated to modify the metal foil to be the intermediate layer, resulting in the non-woven layer of Harris being the outer layer.

With respect to claims 3-4, Harris in view of Zhang and Smith teaches all the limitations of claim 1 above. Harris further teaches the sleeve has a non-woven substrate layer, referred to as a wall, which is heat-set to take on a self-wrapping tubular configuration (paragraph [0042]).

With respect to claims 5-8, Harris in view of Zhang and Smith teaches all the limitations of claims 3-4 above. Harris further teaches the sleeve has a non-woven substrate layer, referred to as a wall, which is heat-set to take on a self-wrapping tubular configuration (paragraph [0042]). Harris also teaches the lattice may comprise low melt fibers in order to retain a curled heat set (paragraphs [0050], [0054]).
Since Harris teaches both the non-woven layer and the substrate layer may contain heat-settable low melt fibers, it would have been obvious to one of ordinary skill in the art to try different combinations of low melt heat-settable fiber locations (i.e., only in the non-woven layer, only in the lattice layer, or in both the non-woven and lattice layers) in order to determine which provides the desired combination of self-wrapping, recovery, and thermal protection. See MPEP 2143.

With respect to claims 9-10, Harris in view of Zhang and Smith teaches all the limitations of claim 1 above. Harris further teaches the non-woven substrate has a reflective layer attached to an outer surface, where the reflective layer is provided as a foil laminate (paragraphs [0015]-[0016]), for example a metal foil layer (paragraph [0049]).
Harris in view of Zhang is silent as to the metal foil layer being sandwiched between the non-woven layer and the lattice layer (textile layer), wherein said fibers of said non-woven layer entangled with said lattice layer (textile layer) pass through said metal foil layer.
Smith teaches non-woven fabric structures having a heat reflective layer of chips, particles, or platelets of metallic foil sandwiched between the fiber layers and the resulting improved heat reflecting fabric structure (col. 1, lines 9-15). The process includes sandwiching a sheet of metallic foil such as aluminum foil or the like having heat reflective characteristics between two or more webs or batts of loosely matted fibers and then passing the webs and the interposed sheet of metallic foil through a needle loom (col. 2, lines 43-50). The action of the needles passing through the sheet of metallic foil allows the foil to substantially cover the area between the layers while not affecting the porosity of the needled fabric structure (col. 3, lines 36-45). Additionally, the metallic foil retains its heat reflective factor as there is no resin or adhesive coating (layers are fixed to one another solely via said fibers of said non-woven layer being entangled with said filaments of said textile layer) to cut down on the reflective characteristics (col. 3, lines 36-45). This method also allows the heat reflective material to be incorporated into the body of the fabric structure when the fabric structure is being formed (col. 2, lines 4-8).
Since both Harris in view of Zhang and Smith teach non-woven layer structures comprising reflective metallic foil, it would have been obvious to one of ordinary skill in the art textile layer) and connect all three layers by needling, in order maintain the porosity of the sleeve while maintaining the heat reflective factor of the metal foil due to the absence of resin or adhesive coatings (layers are fixed to one another solely via said fibers of said non-woven layer being entangled with said filaments of said textile layer) in addition to allowing the metal foil to be incorporated into the body when the fabric structure is being formed.

	

Claims 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2011/0275268)4,5 in view of Zhang (US 2015/0056881)2,6 and Smith (US 3415713)2 as applied to claim 1 above, and further in view of Esteves Sousa Fangueiro (US 2013/0052426)2.
With respect to claims 2 and 21, Harris in view of Zhang and Smith teaches all the limitations of claim 1 above. As discussed above, the self-wrapping sleeve of Harris protects elongate members from radiant heat and/or generating noise and vibration (paragraph [0008]). Harris further teaches the lattice (textile layer of interlaced filaments) can be sandwiched and at least partially embedded within the non-woven layers via a mechanical needling processes to intertwine fibers of the non-woven layers (needle-punched fibers) (paragraph [0050]). Harris also teaches the wall has a non-homogeneous material composition across its width and length 
Harris in view of Zhang and Smith is silent as to the self-wrapping sleeve comprising circumferentially extending first band portions alternating with second band portions wherein said first band portions are needle-punched and said second band portions are not needle-punched.
Esteves Sousa Fangueiro teaches three-dimensional nonwoven structures with superficial shapes in predefined areas using at least three layers and a conventional needlepunching machine (paragraph [0001]). To obtain the 3D needle punched nonwoven, two nonwoven layers are fed into the needle-punching machine to form links or bridges between the separate layers (first band/valleys) (paragraph [0044]). In the other area, where the connection between the two layers is inexistent (second band/peaks), the fibers create an irregular superficial shape (paragraph [0044]-[0046]). This structure provides better acoustic insulation than the conventional nonwoven without shapes (paragraph [0052]). As can be seen in FIG. 1 of Esteves Sousa Fangueiro, the first bands form valleys and the second bands form peaks resulting in a convoluted contour formed by said valleys and peaks. Since the links/bridges (first band/valleys) are needlepunched (paragraphs [0044]-[0046]) the fibers are compressed and densified, and since in the other area (second band/peaks
Since both Harris in view of Zhang and Smith and Esteves Sousa Fangueiro teach needled structures comprising layered fabrics including a nonwoven with the purpose to reduce noise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-wrapping sleeve of Harris to include alternating needle punched (first band/valleys) and non-needle punched (second band/peaks) areas in order to provide a self-wrapping sleeve with enhanced acoustical insulation.
With respect to the bands circumferentially extending along the length of the sleeve, as discussed above Harris teaches varying properties in the self-wrapping sleeve by providing bands of different material that extend circumferentially or lengthwise. Since the combination suggested above also provides different properties by varying a specific structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the alternating needle punched and non-needle punched areas in one of the patterns already disclosed by Harris. It further would have been obvious to the ordinary artisan to try the two patterns presented in Harris in order to determine which provides the desired acoustical insulation. See MPEP 2143.

Claim(s) 22-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (WO 2017/090443)7,8 in view of Yamaguchi (US 2008/0006432)2.
With respect to claims 22 and 27, Mizuno teaches a protective member to be attached to the circumference of an electric wire (elongate member) (paragraph [0002]). The protective member 10 (sleeve) is sheet-shaped, and is to be wrapped around an electric wire 80 (elongate member) (paragraph [0036]). The protective member 10 (sleeve) includes a first sheet material 20 (non-woven layer) and a second sheet material 30 (textile layer) (paragraph [0036]). The first sheet material 20 (non-woven layer) and the second sheet material 30 (textile layer) are joined while directly overlapping each other such that their main surfaces are in contact with each other (paragraph [0036]). The first sheet material 20 (non-woven layer) is mainly noise insulation and is made of a nonwoven fabric (paragraph [0037]). The second sheet material 30 (textile layer) may be made of a woven fabric 36 (paragraph [0083]). The protective member 10 (sleeve) is wrapped around the electric wire bundle 80a so that the second sheet material 30 (textile layer) is located on the inner side (innermost textile layer of interlaced filaments) and the first sheet material 20 (non-woven layer) is located on the outer side (outermost non-woven layer) (paragraph [0075]). The first sheet material 20 (non-woven layer) and the second sheet material 30 (textile layer) may be mechanically joined to each other by needle punching (the outermost non-woven layer is fixed to the innermost textile layer via fibers of the outermost non-woven layer being entangled with filaments of the innermost textile layer) (paragraphs [0068]-[0069]).
As can be seen in FIGs. 6 and 7 the protective member 10 (sleeve) has an elongate wall having opposite edges extending along a longitudinal axis, said edges defining an internal cavity (FIGs. 6, 7).
Mizuno is silent as to the protective member 10 (sleeve) being self-wrapping.
Yamaguchi teaches sleeves for protecting elongate members, and more particularly to non-woven self-wrapping acoustic protection sleeves for receiving elongate members therein (paragraph [0003]). The sleeve has a wall constructed from a non-woven material and formed into a self-wrapping tubular configuration to define an enclosed inner cavity when it is in its self-wrapped configuration (paragraph [0018]). The cavity is tubular and readily accessible along a longitudinal axis so that elongate members can be readily disposed radially toward the axis and 
Since both Mizuno and Yamaguchi teach non-woven sleeves for protecting elongate members that include sound insulation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective member (sleeve) of Mizuno to be self-wrapping with the described self-wrapping structure so that the elongate members can be readily disposed or removed from the tubular cavity through applying and releasing applied force on the edges of the sleeves.

With respect to claim 23, Mizuno in view of Yamaguchi teaches all the limitations of claim 22 above. Mizuno further teaches the first sheet material (non-woven layer) and the second sheet material (textile layer) are joined to each other by a needle punching method (paragraph [0011]). No other methods of joining are disclosed.
It is noted that paragraph [0048] of Mizuno discusses a thermal calender web joining step. This step is specifically to join the fibers of the spunbonded nonwoven fabric embodiment of the second sheet material to each other, not to bond the first sheet material (non-woven layer) to the second sheet material (textile layer) (paragraphs [0041]-[0050]).

With respect to claims 24 and 28, Mizuno in view of Yamaguchi teaches all the limitations of claims 23 and 27 above. Mizuno further teaches the second sheet material (textile layer) may be a woven fabric (paragraph [0083]).

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (WO 2017/090443)9,10 in view of Yamaguchi (US 2008/0006432)2 as applied to claim 22 above, and further in view of Esteves Sousa Fangueiro (US 2013/0052426)2.
With respect to claims 25-26, Mizuno in view of Yamaguchi teaches all the limitations of claim 1 above. 
Mizuno in view of Yamaguchi is silent as to the self-wrapping sleeve comprising circumferentially extending first band portions alternating with second band portions wherein said first band portions are needle-punched and said second band portions are not needle-punched.
Esteves Sousa Fangueiro teaches three-dimensional nonwoven structures with superficial shapes in predefined areas using at least three layers and a conventional needlepunching machine (paragraph [0001]). To obtain the 3D needle punched nonwoven, two nonwoven layers are fed into the needle-punching machine to form links or bridges between the separate layers (first band/valleys) (paragraph [0044]). In the other area, where the connection between the two layers is inexistent (second band/peaks), the fibers create an irregular superficial shape (paragraph [0044]-[0046]). This structure provides better acoustic insulation than the conventional nonwoven without shapes (paragraph [0052]). As can be seen in FIG. 1 of Esteves Sousa Fangueiro, the first bands form valleys and the second bands form peaks resulting in a convoluted contour formed by said valleys and peaks. Since the links/bridges (first band/valleys) are needlepunched (paragraphs [0044]-[0046]) the fibers are compressed and densified, and since second band/peaks) there is no connection between the layers the fibers are non-compressed and non-densified.
Since both Mizuno in view of Yamaguchi and Esteves Sousa Fangueiro teach needled structures comprising layered fabrics including a nonwoven with the purpose to reduce noise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective member (sleeve) of Mizuno in view of Yamaguchi to include alternating needle punched (first band)/valleys and non-needle punched (second band/peaks) areas in order to provide a self-wrapping sleeve with enhanced acoustical insulation.
With respect to the bands circumferentially extending along the length of the sleeve, the bands can be oriented in two directions: longitudinally or radially. It would have been obvious to the ordinary artisan to try the two directions in order to determine which provides the desired acoustical insulation. See MPEP 2143.


Response to Arguments
Response – Claim Rejections 35 USC §103
The rejections of claims 27-28 under 35 U.S.C. 103 as being unpatentable over Harris (US 2011/0275268) in view of Zhang (US 2015/0056881) and Smith (US 3415713) have been withdrawn in light of the amendments to the claims filed September 20, 2021.

Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive.
On page 8 of the response Applicant submits that Harris fails to teach or suggest an innermost textile layer. Applicant acknowledges the Examiner’s reliance on Zhang to teach this limitation, but submits that Harris already teaches the benefits suggested by Zhang’s innermost layer, therefore there is no proper motivation for looking to Zhang from Harris.
The Examiner respectfully disagrees. It is respectfully requested that the Applicant specifically point out the portions of Harris which state that the lattice layer is a protective thermal barrier for the sleeve and has excellent resistance to separation and movement within the layer. It is the position of the Examiner that the inclusion of an innermost tri-layer knit fabric, as suggested by Zhang, in order to provide an excellent or increased protective and thermal barrier for the sleeve and to have excellent resistance to separation and movement within the layer provides additional benefits not taught by Harris. Harris discusses protecting elongate members from heat, noise, and vibration (paragraph [0021]), but does not discuss the lattice barrier specifically being a thermal barrier for the sleeve. Additionally, because the knit of Zhang is a tri-layer knit, the ordinary artisan would expect the tri-layer knit to provide more protection than a single or double layer knit. Harris is silent as to the issue of separation of the layers.

On pages 8-9 of the response Applicant submits similar arguments with respect to the combination with Smith.
The Examiner respectfully disagrees. It is respectfully requested that the Applicant specifically point out the portions of Harris which stated that the location of the metal foil maintains the porosity of the sleeve while maintaining the heat reflective factor of the metal foil due to the absence of resin or adhesive coating. Harris explicitly states that the reflective layer can be attached by and adhesive (paragraph [0049]). Therefore, the teachings of Smith provide an alternate structure not suggested by Harris of providing the metal foil as an interior layer such that it is needle punched, thus maintaining the porosity of the sleeve. Additionally, because Harris teaches the use of adhesives, Harris does not teach that the heat reflective factor of the metal foil is maintained due to the absence of resin or adhesive coatings. This benefit is taught by Smith and would motivate the ordinary artisan to perform the suggested modifications, for the reasons presented above.

On pages 9-10 of the response Applicant submits that Fangueiro is non-analogous art and is not concerned with solving the problem addressed by Applicant’s claimed sleeve, namely interlocking layers of the sleeve together via needled first band portions without the need for supplemental fixation mechanisms, wherein the first band portion provides enhanced hoop crush strength and providing enhanced flexibility in non-needled second band portions.
The Examiner respectfully disagrees. Esteves Souse Fangueiro is analogous art to the claimed invention. According to MPEP 2141.01(a)(I), a reference is considered analogous art to the claimed invention if (1) the reference is from the same field of endeavor as the same invention (even if it addresses a different problem) or (2) the reference is reasonable pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). With respect to considering similarities and differences in structure and function, the court has found that similarities and differences in structure and function of the inventions carry great weight. See MPEP 2141.01(a)(II).
With respect to (1), both the claimed invention and Esteves Souse Fangueiro are directed to needled multi-layer nonwovens that provide noise insulation (instant specification, paragraph [0002] and claim 1; Esteves Souse Fangueiro, paragraph [0031]). The use of acoustic protection sleeves for protecting elongate members is also known in the sleeves for routing and protecting elongate members art (see e.g., US 2008/0006432, paragraph [0003]; US 2018/0238151; paragraph [0007]). Therefore, Esteves Souse Fangueiro is in the same field of endeavor as the instant invention due to the similar structure and functionality between Esteves Souse Fangueiro and the claimed invention, as well as the known structure of proving acoustic insulation for protecting elongate members.
With respect to (2), based on the Technical Field section of the disclosure and the discussion of the failings of the prior art, it appears that the problem being solved is providing a protective nonwoven sleeve that is flexible along its length while providing protection against noise vibration and dampening in addition to protection against electromagnetic interference, radiofrequency interference, and electrostatic discharge (instant specification; paragraphs [0002]-[0003]). Esteves Souse Fangueiro provides a product that leads to better performance, mainly for acoustic insulation purposes (Esteves Souse Fangueiro; paragraphs [0031], [0052]). Both the claimed invention and Esteves Souse Fangueiro provide solutions to the problem of noise insulation nonwovens. Esteves Souse Fangueiro meets both requirement (1) and requirement (2), and therefore is analogous art to the claimed invention.

Applicant’s arguments with respect to claim(s) 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Previously presented
        3 Previously cited as relevant prior art
        4 Cited in IDS
        5 Previously presented
        6 Previously cited as relevant prior art
        7 US 2018/0358151 used as reference
        8 Previously presented
        9 US 2018/0358151 used as reference
        10 Previously presented